Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1-18 are currently pending and are presented for examination on the merits.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. Claims 1, 8, and 15 are rejected because the phrase “calculations not practically calculated by the human mind . . .” is not definite and has no way of determining the metes and bounds of its limitation.  Claims 1, 8, and 15 are further rejected because the phrase “the original investments” lacks antecedent basis. It is not clear whether this phrase is referencing the first instance of the term “investments” as used in the preamble. Changes were not made to all instances of “the original investments” which further confuses the limitation.  The remaining 
Appropriate correction/clarification is required.


Claim Rejections - 35 USC §101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-18 are rejected under 35 U.S.C. § 101, because they recite non-patentable subject matter under the 2019 PEG, October update. The claimed invention is directed to a judicial exception (e.g., an abstract idea, etc.) without practical application or significantly more.
More particularly, when considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter. If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea), and if so, it must additionally be determined whether the claim is a patent-eligible application of the exception. If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim amounts to significantly more than the abstract idea itself. Broad categories of abstract ideas include fundamental economic practices, certain methods of organizing human activities, an idea itself, and mathematical relationships/formulas. See, generally Alice Corporation Pty. Ltd. v. CLS Bank International, et al., 573 U.S. __ (2014) (citing Mayo Collaborative Servs. v. Prometheus Labs., Inc.,132 S. Ct. 1289, 1294, 1297-98 (2012)); Federal Register notice titled 2014 Interim Guidance on Patent Subject Matter Eligibility (79 FR 74618), which is found at: http:// www. gpo.gov/fdsys/pkg/FR-2014-12-16/pdf/2014-29414.pdf; 2015 Update to the Interim Guidance; the 2019 Revised Patent Subject Matter Eligibility Guidance, Fed. Reg., Vol. 84, No. 4, January 7, 2019; and associated Office memoranda.
In the instant case, claims 1-18 recite processes (i.e., methods) and machines (e.g., systems) that are drawn towards a method of evaluating a composite investment portfolio, which is a long standing commercial practice, and fundamental economic principle.  As such, they include inventions including a method of organizing human activity under the 2019 PEG, October update.  Under step 2A, prong 1, the entirety of the method steps recite inventions directed to a method of computing and reporting a performance attribute of an investment portfolio implemented across generic computing technology, the method including using weights and specific formulas/schemes to calculate performance attribution. Irrespective of the novelty of the algorithm applied to more accurately determine the performance attribution (Abstract), the method is still drawn towards evaluating a portfolio. As such, the claims continue to recite inventions drawn towards an abstract idea under Alice Corporation. 
Under step 2A, prong 2, the specific method steps do not effect a practical application, because they are generalized manipulations.  That is to say taking subsets and weights of data does not effect a practical application of the abstract idea.  Portfolio assets have long been weighted, and divided into desired subsets.  The structure recited in the claim merely instruct the artisan to “apply it” across generic computing technology. (Spec, pg. 6, ln 6-14)  The 
Under step 2B, the claims limitations outside of the abstract idea, including a “computer," "memory," “processor," "software," etc., whether taken individually or as a whole, do not amount to significantly more than the abstract idea itself. It is noted that specific formulas or schemes have been deemed abstract ideas in and of themselves. The claims do not effect an improvement to another technology or technical field; the claims do not amount to an improvement to the functioning of a computer itself; and the claims do not move beyond a general link, of the use of an abstract idea to a particular, technological environment. Viewing the limitations as an ordered combination does not add anything further than looking at the limitations individually. When viewed either individually, or as an ordered combination, the additional limitations do not amount to a claim as a whole that is significantly more than the abstract idea. Under Alice, merely applying or executing the abstract idea on one or more generic computer system (e.g,, a computer system comprising a generic database; a generic element (NIC) for providing website access, etc.: a generic element for receiving user input; and a generic display on the computer, in any of their forms) to carry out the abstract idea more efficiently fails to cure patent ineligibility. See, e.g.. Content Extraction, 776 F,3d at 1347 (claims reciting a "scanner" are nevertheless directed to an abstract idea); Mortg. Grader, Inc. v. First Choice Loan Serv. Inc,, 811 F.3d 1314, 1324-25 (Fed.Cir.2016) (claims reciting an "interface," "network,” and a "database" are nevertheless directed to an abstract idea). SiRF Tech, a machine must play a. significant part in permitting the claim to be performed in order to impose a meaningful limitation on the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1-18 are rejected under 35 U.S.C. § 103 as being unpatentable over US 2009/ 0063363 to Present et al, in view of US 2007/0219893 to Xu.
With respect to Claims 1, and 8, Present teaches a computer-implemented method and system ([0017]; [0027]; [0050]; FIG. 1) for performing calculations not practically calculated by the human mind that are required in rapidly computing and reporting the performance attribution of a portfolio of investments over time ([0010];[0057];[0076]) and providing tools for display of results facilitating appreciation of the impact of an investment in composite investment ([0083], modules include computers which include displays and GUI’s); comprising: electronically receiving and storing by a programmed computer a set of dales defining an attribution time horizon to be analyzed ([0010];[0057];[0076]); for each date, electronically receiving and storing by the programmed computer a set of possible investments where at least one of the investments on at least one of the dates ([0076], “daily”) represents a composite investment in two or more underlying simple assets ([0033];[0047-48]; [0063]; [0092]); for each composite investment opportunity, electronically receiving and storing by the programmed computer a set of underlying weights in simple assets that define each composite investment composition ([0049]; 
Present fails to expressly teach graphically an unconventional representing the sub-portfolio representing the original investments in simple assets only and the sub-portfolio representing each composite investment present in the historical portfolio in an attribution hierarchy report to provide a tool to make a quantitative assessment of an investment in composite investments. Xu, however, teaches a portfolio manager including a GUI risk analyzer that allows a user to define and display portfolios of investment positions in a hierarchy manner, and then produce a report using portfolio definitions (Abstract; [0411]; FIGS. 1-3), which teaches this limitation.  As discussed in Xu, management software is needed to address risk and other needs in today’s investment companies. ([0002-08]).  As such, it would have been obvious 
With respect to Claims 2, and 9, Present teaches in which the investment weights in the sub-portfolio representing the original investments in simple assets only have been altered by a function of a sum of the original investment weights in each composite investment. ([0070])
With respect to Claims 3, and 10, Present teaches in which the style of performance attribution is an asset grouping attribution and the set of supporting data includes a benchmark ([0068]), a classification of the assets ([0051]), and the asset returns ([0025]).
With respect to Claims 4, and 11, Present teaches ranking the contributions computed for each sub-portfolio, ([0048])
With respect to Claims 5, and 12, Present teaches in which the style of performance attribution is a factor based attribution ([0009];[0030];[0064]) and the set of supporting data includes a set of factors, factor exposures, factor returns, and specific or asset returns. ([0025]) 
With respect to Claims 6, and 13, Present teaches ranking the contributions computed for each sub-portfolio. ([0048])
With respect to Claims 7, and 14, Present teaches in which at least one of the composite investments is a composite of a composite, ([0088])
With respect to Claim 15, Present teaches a computer-implemented method for determining a performance attribution of a portfolio comprising investments in simple assets including individual stocks and at least one composite investment including an exchange traded fund (ETF) ([0033];[0047-48];[0063];[0092]), the method comprising: splitting the portfolio into a first sub-portfolio for the investments in the simple assets and an additional sub-portfolio 
With respect to Claim 16, Present teaches displaying the attribution contribution for the first sub-portfolio and the attribution contribution for the second sub-portfolio employing an output device ([0047-48];[0083]).
With respect to Claim 17, Present electronically receiving and storing by a programmed computer a set of dates defining an attribution time horizon to be analyzed; for each date, electronically receiving and storing by the programmed computer a set of investments comprising the portfolio; for each composite investment, electronically receiving and storing by the programmed computer a set of underlying weights in simple assets that, define each composite investment; and for each date, electronically receiving and storing by the programmed computer a set of supporting data required to compute the performance attribution contributions, (see Claim 1, e.g., [0033];[0047-49];[0063]:[0070];[0092])
With respect to Claim 18, Present teaches utilizing a percentage allocation to the first sub-portfolio to determine an active weight of each simple asset of the first sub-portfolio: and utilizing a percentage allocation to the second sub-portfolio to determine an active weight of each simple asset of the second sub-portfolio. ([0070])



Response to remarks
Applicants remarks dated 11/16/2020 have been considered, but are not persuasive where objections/rejections are maintained.
The § 101 rejection is maintained.  The claims recite inventions including a fundamental economic principle, and more particularly, a method of computing a performance attribute of a portfolio of investments, that first determines sub-portfolios.  This is a long standing commercial practice and therefore abstract idea, under Alice Corporation and the 2019 PEG, October update.  The amendments primary addition of “unconventional” steps is insufficient to cure patent in eligibility, because as expressed unconventional may still be insignificant post solution activity (for example multiplication by a unique scalar, or elimination of one random type of investment, etc.).  The term “unconventional” will be afforded its ordinary meaning (e.g., “not based on or conforming to what is generally done or believed.” https://www.lexico.com/definition/unconventional).  Thus, this term fails to add much limitation.  Lastly, the term a portfolio of investments is equivalent to a set of portfolio holdings.  It is appreciated that preemption is subsumed by the 2-part Mayo/Alice test which still governs under the 2019 PEG.  Simply outputting a result is extra-solution activity.  Next, the term routine and well-understood are not stated in the rejection (nevertheless, under Berkheimer, the Office directs the Applicant to the prior art references of record as published examples of wide spread methodology for performing the abstract idea.  Unlike Enfish and Thales, the present invention does not present a technological improvement; and Applicant has not sufficiently pointed to same as disclosed by the specification.
As per the prior art, the rejections are maintained.  The PARR teach unconventional steps in that they were a part of a proposed patent application at the time of disclosure.  Xu teaches reallocation into sub-portfolios at ([0013], subsets of stocks, etc.; FIGS. 1-3)  



Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM J JACOB whose telephone number is (571)270-3082.  The examiner can normally be reached on M-F 8:00-5:00, alternating Fri. off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Namrata Boveja can be reached on 5712728105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WILLIAM J JACOB/            Examiner, Art Unit 3696